United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-3408
                                   ___________

Stephen A. Marino,                    *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the Eastern
                                      * District of Missouri.
Michael J. Astrue,                    *
Commissioner of Social Security,      * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: April 7, 2010
                                Filed: April 30, 2010
                                 ___________

Before RILEY, Chief Judge, BYE, and SHEPHERD, Circuit Judges.
                               ___________

PER CURIAM.

       Stephen A. Marino appeals following the district court’s1 order affirming the
denial of disability insurance benefits (DIB) and supplemental security income (SSI)
for the period from February 1999 to August 2004 (arising from a 1999 application);
and reversing and remanding for further consideration of his 2005 SSI application.



      1
       The Honorable Audrey G. Fleissig, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
To the extent Marino has properly raised any issues for review concerning his
entitlement to DIB and SSI from February 1999 to August 2004, see Meyers v. Starke,
420 F.3d 738, 743 (8th Cir. 2005) (failure to present issues with some specificity can
result in waiver), we agree with the district court that the ALJ’s opinion is supported
by substantial evidence on the record as a whole, see McNamara v. Astrue, 590 F.3d
607, 610 (8th Cir. 2010) (standard of review). We decline to consider appellee’s
challenge to the district court’s determination that reversal was warranted for further
consideration of Marino’s 2005 SSI application, because appellee did not file a cross-
appeal. See Smith v. Sullivan, 982 F.2d 308, 314 (8th Cir. 1992) (where appellee fails
to file cross-appeal, he is prohibited from attempting to enlarge his rights or lessen his
adversary’s rights). Accordingly, we affirm. See 8th Cir. R. 47B.
                          ______________________________




                                           -2-